DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claim 1, 4-12, 15, 19, 23, 30-32 and 46-49 are under examination.
Claim 2, 3, 13, 14, 16-18, 20-22, 24-29, 33-45 are cancelled.
Claim 1, 4-12, 15, 19, 23, 30-32 and 46-49 are rejected. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 15 and 48 are objected to because of the following informalities:  
in claim 15, the recitation of “a die cavity” in line 1-2, should be “the die cavity” since antecedent basis has been established in claim 1, line 9; 
in claim 15 the recitations of “a temperature” in line 3 and line 4 should be “the temperature” should antecedent basis has been established in claim 1, line 10; and
in claim 48 the recitation of “a die cavity” in line 1-2, should be “the die cavity” since antecedent basis has been established in claim 47, line 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 4-12, 15, 19, 23, 30-32 and 46-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With respect to claim 1, the specification, while being enabling for a range of a ratio of egg white to egg yolk is about 1.7:1 to 2.1:1 (published [0040]) does not provide enabling for the board range of “at a ratio of egg white to the egg yolk of at least 1.7:1.0” as recited in claim 1, ln. 3-4. 
With respect to claim 47, the specification, while being enabling for a range between 23 – 40% total egg solids (published [0040]) does not provide enabling for the board range of “at least 23 weight % egg solids” as recited in claim 47, ln. 3.

Test of Enablement 
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261,270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). MPEP 2164.01. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976).

Undue Experimentation Factors 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples;
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Upon applying this test to claim 1 and 47, it is believed that undue experimentation would be required because: (F) The amount of direction provided by the inventor; (G) the existence of working examples and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
 The existence of working examples on Table 1-4: the example in the specification as filed, are drawn to egg ratio and % egg solids, however, the instant specification does not disclose working examples to the claimed “ratio of egg white to the egg yolk of at least 1.7:1.0” as recited in claim 1, ln. 3-4; or to claimed “at least 23 weight % egg solids” as recited in claim 47, line 3.  
Furthermore the lack of any working examples, particularly demonstrated on Table 1-4 does not support the board ranges in claim 1 and 47. Therefore, the amount of experimentation necessary to use the invention based on the content of the disclosure would be high and would constitute an undue burden.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4-12, 15, 19, 23, 30-32 and 46-49, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the temperature" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the die" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the homogenizer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the die" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation "the temperature" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 23, 30-32, 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Dunckel (US 5,427,016) in view of R.E. Jones (US 3,475,180).
Regarding claim 1, 4, 23, 30-32, 47 and 49, Dunckel discloses a process of making cooked eggs (food product) (‘016, col. 1, ln.38-47) comprising feeding whole eggs (liquid composition) via a chute 24 into a mixer 42 (cavity) and mixing in the mixer 42 (cavity) (‘016, col. 6, ln. 59-65). Dunckel teaches the whole eggs (liquid composition) is a blend of whole eggs and additional egg whites, hence it is expected to have 100 wt. % of liquid eggs comprising whites (albumin) and yolk, which is in range the cited range at least 80% in range with claim 1 and in range with eggs solids as recited in claim 47; and zero amount of carbohydrates, which is in range with claim 23.  With respect ratio of egg white to egg yolk, Dunckel does not explicitly disclose the cited ratio; however, Dunckel teaches a higher egg white to egg yolk ratio (‘016, col. 3, ln. 6-8) to decrease a cholesterol content per serving. It would have been obvious to one of ordinary skill in the art to be motivated by Dunckel to have higher egg whites to egg yolk ratio including the cited range for known health benefits of a decrease cholesterol level. 
Dunckel discloses filling the mixed eggs into a pan (die) exposing the mixed eggs (liquid composition) at a temperature range of 170-180°F in a first zone (section) of a multiple temperature zone cooking tunnel 47 (die cavity) (‘016, 15-42), is in range with cited range. With respect to claim 1 and 4, the zone cooking tunnel 47 is considered an elongated cavity and a tube. 
Dunckel discloses conveying (extruding) the mixed eggs (liquid composition) in the pan (die) through the tunnel 47 (die cavity) with a final zone temperature is approximately 210°F to obtain the cooked egg. Dunckel’s final zone temperature is approximately 210°F, is in range with the cited range of 180-215°F. With respect to the recitation of “…to solidify and shape the mixed liquid composition into a solid composition…”, Dunckel’s mixed eggs (liquid composition) in the pan (die) through the tunnel 47 (die cavity) with the final zone temperature is approximately 210°F, is expected to solidify and shape mixed eggs (liquid composition) in the pan (die) to a solid composition. Dunckel discloses cutting the cooked egg in an egg dicer into small chunks (‘016, col. 3, ln. 60-68; col. 4, ln. 1-5). With respect to claim 23 and 30-32, Dunckel‘s cooked eggs (food product) (‘016, col. 1, ln.38-47) in the pan (die) wherein the pan provides shape of the body of the cooked eggs. Dunckel does not disclose a dimension of having the shaped body as recited in claim 23 and 30-32. However it would have been obvious to one of ordinary skill in the art to adjust the dimension, including shaped body as recited in claim 23 and 30-32, in modified Dunckel’s cooked eggs (food product) to provide a desired shape. 

Claim(s) 5, 6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunckel (US 5,427,016)  as applied to claim 1 above, and further in view of R.E. Jones (US 3,475,180).
Regarding claim 5 and 6, Dunckel discloses the claimed invention as discussed above. With respect to the recitation of “…wherein the cavity is comprised by a homogenizer wherein mixing comprises homogenizing the mixed liquid composition at a pressure in excess of 900 PSI” as recited in claim 5; and “…wherein the homogenizer comprises at least three pistons, wherein the at least three pistons reciprocate to pump the mixed liquid composition at intervals configured to maintain a pressure variation below 200 PSI…” as recited in claim 6; Dunckel discloses the process of the mixing in the mixer 42 (cavity) (‘016, col. 6, ln. 59-65). Dunckel is silent on the mixing is homogenizing at a pressure in excess of 900 PSI.
However, Jones teaches a process of making low-calorie egg product. Jones teaches homogenization at 1500 PSI, which is in range with the cited range, to provide smaller fat globules from egg yolks in liquid egg product for improve flavor characteristics of the of the liquid egg product (‘180, col. 7, ln. 25-38).  Dunckel and Jones are of the same field of endeavor of egg products with low calories. It would have been obvious to one of ordinary skill in the art to be motivated to use Jones’ homogenization at 1500 PSI, to provide smaller fat globules from egg yolks in liquid egg product for improve flavor characteristics in Dunckel’s process of making the cooked egg. With respects to the limitation of “…wherein the cavity is comprised by a homogenizer comprising at least three pistons, wherein the at least three pistons reciprocate to pump the mixed liquid composition at intervals configured to maintain a pressure variation below 200 PSI…”, Applicant is referred to MPEP 2144. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. The apparatus does not necessarily make a difference to the method. For example if heating on the stove was claimed and the reference taught heating by a microwave it could be stated that both the instant claims and the prior art teach of heating and the apparatus used to heat would not materially affect the process as both apparatus were known and provided heating. To use one known apparatus or another to accomplish the same process would have been obvious to one of ordinary skill in the art. Modified Dunckel as by Jones teaches homogenization in the cited pressure range for the purpose of mixing, homogenizing the egg whites and egg yolks to produce the blend of the eggs (liquid composition).
Regarding claim 19 and 20, modified Dunckel does not disclose adding an additive, spice which is considered an enhancer to the mixed eggs (liquid composition). However it was well known in the art of food application to add seasonings such as spice, such as black pepper to eggs to obtain a desired taste as a matter of preference. It would have been obvious to one of ordinary skill in the art to add known additive such as spice to modified Dunckel’s process to obtain a desired taste in the cooked egg product. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4-12, 15, 19, 23, 30-32 and 46-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-29 of U.S. Patent No. 10,874,128. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite same steps and ingredients with overlapping temperatures and pressures as of the method of claim 1-29 of U.S. Patent No. 10,874,128

Conclusion
Claim 7-12, 15, 46, and 48 are currently free of prior art. 
Claim 7-12, 15, 46, and 48 are objected to as being dependent upon a rejected base claim 1 and 46, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; addressing the 112, first and second paragraph rejections and double patenting rejections. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792